Dear Mr. Horrell:
We are in receipt of your request for reconsideration of Opinion No. 94-512 in regard to psychiatric treatment of state prisoners held in the Vernon Parish facility. The request stated that the Leesville Mental Health Facility refused treatment to prisoners who needed psychiatric help on the claim the Vernon Parish Prison is a private prison and not a state entity. The question asked was "whether a state mental health facility can refuse treatment of state prisoners", and "if the prisoners are convicted felons from the State of Louisiana, does it make any difference whether they are housed in a state or private correctional facility as far as receiving treatment in a public facility".
The opinion stated the Department of Corrections shall reimburse the cost "of extraordinary medical expenses incurred in emergency circumstances and the closest services available are to be used". It was further observed, if not life threatening, the legislature mandates the medical facility selected shall be a part of the state's charity hospital system. It was also concluded the contracts awarded by the Private Management Act will not affect state prisoners whose care is controlled by statute "unless the Department participated in the contract", since state prisoners' care controlled by statute. We stated the Leesville Mental Health facility could not refuse the state prisoner on the basis they are being held in a private prison.
Your concerns appear to be not so much the refusal because these prisoners are in a private prison, but the fact that the medical facility is not in the state charity system. The opinion should have made it clear that the state prisoner in a private management facility should not be treated differently than a state prisoner in a parish jail when outside medical treatment is needed. The opinion stated it is when an "emergency circumstance" has occurred that the state prisoner is to be taken to the closest services available, but "if not life threatening, the legislature mandates the medical facility selected shall be a part of the state's charity hospital system". However, if the Department participated Walter J. Horrell, Esq. in the contract for medical care in the Private Management Contract this would have to be followed.
We hope this sufficiently clarifies our previous opinion, but if we can be of further assistance, please contact us again.
Sincerely yours,
                                RICHARD P. IEYOUB Attorney General
                             By: ______________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR